Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 1 of 17

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Quinn, et al. v. JPMorgan Chase Bank, N.A., et al. 1:20-CV-04100-JSR
Quinn v. Signature Bank Corp. et al. 1:20-CV-04144-JSR
Fahmia, Inc. v. MUFG Americas Holding, Co., et al. 1:20-CV-04145-JSR
Fahmia, Inc. v. Citibank, N.A. et al. 1:20-CV-04146-JSR
Johnson v. JPMorgan Chase Bank, N.A. et al. 1:20-CV-4858-JSR

 

(HON. JED 8. RAKOFF)

 

STIPULATION AND PROPOSED ORDER REGARDING THE PRODUCTION OF
PAPER DOCUMENTS AND ELECTRONICALLY STORED INFORMATION

Discovery requests and subpoenas served in the above-captioned litigation (the “Action”)
may call for the production of paper documents and/or electronically stored information (“ESI”).
Accordingly, consistent with the Court’s June 23, 2020 Order, the Parties hereby stipulate to and
petition the Court to enter the following Stipulation Regarding the Production of Paper
Documents and Electronically Stored Information (hereafter referred to as the “Order” or
“Stipulation”). Nothing in this Stipulation is intended to limit any of the Parties’ rights under, or
prevent any party from asserting any objection to production consistent with, the Federal Rules
of Civil Procedure, the Local Civil Rules for the Southern District of New York, and/or any other
applicable law.

It is hereby stipulated by and between the Parties, through their respective counsel, as

follows:

 

I. PRODUCTION FORMAT OF DOCUMENTS AND ELECTRONICALLY
STORED INFORMATION

A. Scope

The procedures and protocols set forth in this Order shall govern the production format of

paper documents or ESI in this Action, to the extent available. This Order does not govern any

1
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 2 of 17

 

procedures or criteria used to define or limit the scope of production such as identification and
preservation of potentially responsive data types, custodian selection, or any technology-assisted
culling or review processes, such as the use of keyword search terms, e-mail thread suppression,

or predictive coding. Nothing in this Order establishes any agreement as to either the temporal

 

or subject-matter scope of discovery in the Action. Nothing in this Order establishes any
agreement as to any search or review protocol, including which sources shall be searched for
responsive documents or ESI, including e-mail or instant messages, or how a responsive
document is to be identified.

B. Paper Documents. The Parties agree to produce paper documents according to

the following protocol:
1. All paper documents shall be produced as (1) TIFF images for black and
white documents, and (2) JPG images for color documents. Such

documents shall be accompanied by a cross-referenced load file, according

 

to the specifications set forth in Section I.C. hereto. The Parties do not
waive any existing right to make responsive documents available for
inspection pursuant to Federal Rule of Civil Procedure 34.

2. The Parties shall maintain the family relationships of paper documents by
scanning and Bates-numbering those documents in sequential order. Each
document shall be produced with the production number for the first and
last page of that document in the “Beg No” and “End_No” fields of the
data load file and with the “Beg Attach” and “End_Attach” fields listing

the production number for the first and last page in the document family.

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 3 of 17

To the extent practicable, hardcopy Documents shall be unitized using
logical document determinations or “LDD.”

Where a Document or group of Documents has an identification spine,
“post-it note,” or any other label, the information on the label shall be
scanned and produced to the extent practicable.

The metadata associated with each hardcopy Document shall include the
Bates number, the custodian associated with that hardcopy Document, and

any Confidential Designation or Redaction applied to that Document.

Unstructured ESL The Parties will produce unstructured ESI (ie., electronic

communications (“e-comms”) and electronic documents (“e-docs”)) according to

the following protocol:

1.

Except as provided in Section I.C. herein, all unstructured ESI shall be
produced in TIFF format. All TIFF-formatted documents will be single
page, in black and white, with Group 4 TIFF at 300 x 300 dpi resolution,
and on 8 1/2 x |1 inch page size.

An image load file in standard format identifying the Bates number of
each page, the appropriate unitization of the documents, and the entire
family range, will accompany each TIFF document.

Each TIFF version of an electronic document will be created directly from
the corresponding native file, except in cases where files are produced in
native format, in which case the TIFF version will be a slip-sheet

indicating that the file was “Document Produced in Native Format.”

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 4 of 17

4. The following metadata fields associated with e-comms and e-docs will be

produced, although each of the Parties reserves the right to object to the

manual generation of information to populate any of the metadata fields

and/or any burden associated with the retrieval or accessibility of any

metadata. In the absence of any such objection, the Parties will produce

the following metadata fields for electronic documents:

a.

BEG_NO (ates number associated with first page of document)

END_NO (Bates number associated with last page of document)

BEG ATTACH (Bates number associated with the first page of

the attachment)

END_ATTACH (Bates number associated with the last page of the

attachment)

ATTACH_RANGE (Attachment range for parent and children)

NUMBER OF ATTACHMENTS (Number of attached, embedded

or grouped items)

CUSTODIAN (Relevant custodian associated with each document)

FILE_EXT (File extension of native document)

FILE SIZE (Kilobytes of the source native file)

MDS5HASH (MD5 Hash value of the document)

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 5 of 17

k. FILE NAME (Original file name)

I, AUTHOR (Author of document)

 

m. DATE CREATED (date the document was created unless
otherwise moved or modified during the normal course of

business)

n. DATE_LAST_MOD (Date file was last modified: mm/dd/yyyy)

0. TIME_LAST_MOD (Time file was last modified)

p. TITLE (Any value populated in the Title field of the source file

metadata or item properties)

q. SUBJECT (Any value populated in the Subject field of the source
file metadata or document properties (e.g., subject line of email or

calendar item)

 

 

r. FROM (Sender of e-mail message)
S. TO (Recipient(s) of e-mail message)
t. CC (Recipient(s) of Carbon Copies of e-mail message)

 

u. BCC (Recipient(s) of Blind Carbon Copies of e-mail message)

Vv. DATE_SENT (Sent date of e-mail message: mm/dd/yyyy)

WwW. TIME_SENT (Sent time of e-mail message)

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 6 of 17

 

Xx. DATE_RCVD (Received date of e-mail message: mm/dd/yyyy)
y. TIME_RCVD (Received time of e-mail message)

Z. PGCOUNT (Number of pages in document)

aa. NATIVEPATH (Path to native file document)

bb. COMFID (Confidentiality designation)

ce. SORT DATE (Combined sent date and time of e-mail message)

dd. TEXT PATH (Full relative path to the location of the document-

level text file)

ee. REDACTED (User-generated field that will indicate redactions

with the word “REDACTED.” Otherwise, blank)

5. The Parties agree to produce e-mail families intact, absent a claim of
privilege, work product, or other applicable protection, so long as each

family contains responsive information. To the extent the e-mail or one or

 

more attachments is privileged or partially-privileged, the non-privileged
documents shall be produced. The privileged documents shall be
represented by slip-sheets indicating that they were withheld. The

partially-privileged documents will be produced with redactions.

 

6. To the extent reasonably practicable, all dynamic date and time fields, and
all metadata pertaining to dates and times, to the extent they contain a
value, will be standardized to Greenwich Mean Time (“GMT”).

6

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 7 of 17

7. The following processing specifications shall apply to ESI produced in :

 

TIFF:
a. Word Processing Documents
(i) Track changes and revisions in word processing documents
will be included in the TIFF image.
(ii) Word processing documents will be processed to include
headers and footers.
(iii) All date, time, and filename macros will be displayed as the
macro field code.
b. PowerPoint

(i) PowerPoint presentations will be processed to show hidden

slides and speaker’s notes.

 

C. Compressed / Zipped Files
(i) All compressed or zipped ESI shall be unzipped or
decompressed before production.

d. Embedded Files and Links

(i) To the extent a responsive, non-privileged electronic file

contains embedded files or links to other files, the

 

embedded and linked files do not need to be produced
initially, but may be produced upon request consistent with
the parameters and limitations of the Federal Rules of Civil

Procedure, the Local Civil Rules for the Southern District

 

of New York, and/or any other applicable law.
7

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 8 of 17

(ii)

Some Microsoft Office and .RTF files may contain
embedded objects. Such objects typically are the following
file types: Microsoft Excel, Word, PowerPoint, Project,
Outlook, Access, and PDF. Subject to claims of privilege
and immunity, as applicable, objects with those identified
file types shall be extracted as separate files and shall be
produced as attachments to the file in which they were
embedded unless otherwise subject to an exception

provided within this Stipulation.

e. Decryption

(i)

The Parties will make good faith and reasonable efforts to
remove encryption from native files prior to production. If
a party cannot remove the encryption from a file, the party
will provide a placeholder TIFF image indicating that the

file was encrypted.

Redactions. The Producing Party shall also make reasonable efforts to ensure

that any spreadsheets produced only as TIFF images because of redactions are

formatted so as to be legible. For redacted items which were originally ESI, all

metadata fields noted in this protocol that do not contain privileged or protected

information will be provided and will include all non- redacted data. A

document’s status as redacted does not relieve the producing party from providing

all of the metadata required herein.

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 9 of 17

E. Production of Native Files

1.

The Parties agree that Microsoft Excel, CSV, audio, and video files will be
produced in native format. This may not constitute a complete list of files
for native production and does not preclude the Parties from producing
other files natively where appropriate. All other documents will be
produced in the format as set forth in Section ILC.

Any produced native file will be named according to its beginning Bates
number, and will be accompanied by a slip-sheet that reads “Document
Produced in Native Format.” The Parties may designate native documents

as confidential via slip-sheets.

F. Production of Structured ESL.

1.

Responsive and non-privileged raw data kept in structured databases that
are maintained in the normal course of business will be produced in an
electronic format. To the extent such databases exist and contain
information that is reasonably available, raw data from those types of
databases will be produced in database or delimited text file format, as
database reports. This Order does not obligate the Producing Party to
create reports in a format not already available in any structured data
source. To the extent a response to a non-objectionable discovery request
requires production of discoverable electronic information contained in a
database, the parties will meet and confer to discuss production format,

which may include an export of data.

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 10 of 17

G,

Production of Redacted Documents.

1.

To the extent that any document produced in TIFF form contains
information that is redacted, such documents shall be produced in the form
of a redacted TIFF image, with the extracted text pulled from the redacted
TIFF image. The redaction shall not obscure any other text. For
documents produced in native form, the Producing Party may elect to
remove redacted information and indicate where in the native document
that redaction has occurred.

The Producing Party reserves the right to redact or withhold from
production personally identifiable information (“PII”) and/or non-relevant,
proprietary information. Such redactions will be identified by text that
reads “Redacted,” as opposed to privilege redactions which will be
identified by text that reads “Redacted—Privileged.” If the document is
being withheld rather than redacted due to the amount of PII or non-
relevant, proprietary information contained therein, a slip-sheet will be
produced in its place that reads “Document Withheld for Confidentiality.”
Each Party reserves its rights to object to any such redaction or

withholding.

No Production Required. The Parties may exclude from collection, review, and

production ESI or data with file extensions that are not able to be processed or

natively viewed by standard means or typically contain no meaningful user-

created data and/or cannot be reviewed in any meaningful format, including but

10

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 11 of 17

not limited to: ani; bat; c; cab; cfg; class; dll; ex_; exe; fon; hlp; ico; icon; inf} ini;

isu; java; jpa; kqp; mpe; msi; ocx; out; ped; pex; reg; sfw; sys; tag; ttf; and xp.

Bates Numbers.

1,

Bates numbers and any confidentiality designations should be
electronically branded on each produced image, or as otherwise provided
in any discovery confidentiality order and/or protective order concerning
protection of confidential or otherwise sensitive information that may be

entered by the Court.

Each page of a produced image shall have a legible, unique Bates number
that includes an alphabetic prefix followed by a fixed number of digits,
ie., ABC00000001, electronically “burned” onto the image at a location
that does not obliterate or obscure any information from the source
document. Each image page or native file assigned a Bates number shall
be assigned a sequential number that is unique and maintains a constant
length across the entire document production. No other legend or stamp
will be placed on the document image other than confidentiality legends

(where applicable) or redactions.

I. DE-DUPLICATION

A.

A Party is only required to produce a single copy of a responsive document or

family of documents. Attachments should not be eliminated as duplicates for

purposes of production, unless the parent email and all attachments are also

duplicates.

11

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 12 of 17

If a Party de-duplicates ESI across custodians, the Party will produce the name of
the custodian who possessed the document in the Custodian field.
Parties may not withhold documents on the basis that other parties to the litigation

have produced duplicative documents.

WI. CONFIDENTIALITY

This Order incorporates by reference any confidentiality and/or protective order

concerning protection of confidential or otherwise sensitive information that may be entered by

the Court. Nothing in this Stipulation shall supersede or alter any confidentiality and/or

protective order entered by the Court.

IV. METHOD OF PRODUCTION

A.

All productions of documents shall be accompanied with data load files and
image load files. Each party shall provide data and image load files in standard
format using standard delimiters.

Based on prior agreement by the Parties, the Producing Party may produce
materials by electronic transmission, such as FTP or secure file transfer. A
production by electronic transmission shall be considered complete when made
available to the Receiving Party. Alternatively, or in addition to production by
electronic transmission, the Producing Party may produce materials on electronic
storage media, such as hard drives or flash drives.

To maximize the security of information in transit, any media on which
documents are produced shall be encrypted by the Producing Party. In such
cases, the Producing Party shall transmit the encryption key or password to the

Requesting Party contemporaneously under separate cover with the encrypted

12

 

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 13 of 17

media. The Receiving Party agrees to follow reasonable standards in guarding
access to the media and in complying with any applicable confidentiality order.

V. REIMBURSEMENT OF COSTS

Except as specifically addressed herein, this Order shall have no effect on any Producing
Party’s right to seek reimbursement for costs associated with collection, review, or production of
paper documents or ESI.
VI. RESERVATION OF RIGHTS

Nothing in this Order shall be interpreted to require disclosure of non-relevant,
proprietary information, or relevant information protected by attorney-client privilege, work
product doctrine, bank examiner's privilege (“BEP”), suspicious activity reports (“SARs”)
protection, or any other applicable privilege or immunity that the Producing Party would
otherwise not be required to produce in the action. The Parties reserve all objections as to the
production, discoverability, admissibility, or confidentiality of paper documents or ESI.

Nothing in this Order is intended to be an exhaustive list of discovery obligations or
rights of the Parties to the Action. Nothing in this Order may be construed as a waiver of a
party’s rights under the Federal Rules of Civil Procedure, Federal Rules of Evidence, or Local
Civil Rules of the United States District Court for the Southern District of New York
(collectively, the “Rules”), including, but not limited to, its right to object to discovery requests.
To the extent additional obligations or rights not addressed in this Order arise under the Rules or
statute, the Rules or that statute shall be controlling. The Parties reserve all rights under the
Rules, including Rule 26(b)(2)(B) of the Federal Rules of Civil Procedure.
Vil. INADVERTENT PRODUCTIONS

Information produced in discovery that is protected as privileged, or work product, or

13

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 14 of 17

immune from production such as documents containing BEP and SARs, shall be immediately
returned to the Producing Party and its production shall not constitute a waiver of such
protection, if: (i) such information appears to have been inadvertently produced; or (il) the
Producing Party provides notice within 30 days of discovery by the Producing Party of the
inadvertent production.
VIII. PRIVILEGE LOG

A categorical privilege log that complies with the requirements of Local Rule 26.2(c) will
be provided by the Parties.
IX. AMENDMENT OF ORDER
Nothing herein shall preclude any Party from seeking in writing to the Court to amend this Order

for good cause shown.

SO STIPULATED AND AGREED.

/s/ Elaine S. Kusel

Elaine S. Kusel

Richard D. McCune (Pro Hac Vice)
esk@mccunewright.com
rdm@mccunewright.com

McCUNE WRIGHT AREVALO, LLP
3281 East Guasti Road, Suite 100
Ontario, California 91761

Telephone: (909) 557-1250

Facsimile: (909) 557-1275

 

 

Attorneys for Plaintiffs James Quinn, Fahmia, Inc., and
Prinzo & Associates, LLC

/s/ Jonathan D. Selbin

Jonathan D. Selbin

jselbin@Ichb.com

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
250 Hudson Street, 8th Floor

New York, New York 10013-1413

14

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 15 of 17

Telephone: (212) 355-9500
Facsimile: (212) 355-9592

Michael W. Sobol (Pro Hac Vice application forthcoming)
Roger N. Heller (Pro Hac Vice application forthcoming)
Anne B. Shaver (Pro Hac Vice application forthcoming)
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
275 Battery Street, 29th Floor

San Francisco, CA 94111-3339

Telephone: (415) 956-1000

Facsimile: (415) 956-1008

Gary Klinger (Pro Hac Vice application forthcoming)
MASON LIETZ & KLINGER LLP

227 W. Monroe Street, Suite 2100

Chicago, IL 60606

Telephone: (202) 429-2290

 

Attorneys for Plaintiff Robin Johnson d/b/a CG Johnson &
Company

 

/s/ Sylvia E. Simson

Sylvia E. Simson
simsons@gtlaw.com

Keith Hammeran
hammerank@gtlaw.com

Noah Lindenfeld
lindenfeldn@gtlaw.com
GREENBERG TRAURIG, LLP
200 Park Avenue, 39th Floor, Suite 39-36
New York, New York 10166
Telephone: (212) 801-9275
Facsimile: (212) 801-6400

Paul J. Ferak (Pro Hac Vice)
ferakp@gtlaw.com
GREENBERG TRAURIG, LLP
77 West Wacker Drive

Suite 3100

Chicago, IL 60601

Telephone: (312) 456-8400

Fax: (312) 456-8435

 

Attorneys for Defendant JPMorgan Chase Bank, N.A., and
Specially Appearing Defendant JPMorgan Chase & Co.

15

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 16 of 17

/s/ Andrew Soukup

Andrew Soukup

asoukup@cov.com

COVINGTON & BURLING, LLP (DC)
850 10th Street NW

Washington, DC 20001

Telephone: (202) 662-5066

Facsimile: (202) 778-5066

Paul Fitzgerald Downs
pdowns@cov.com (
COVINGTON & BURLING, LLP
The New York Times Building

New York, New York 10018
Telephone: (424) 332-4800
Facsimile: (424) 332-4749

Ashley Simonsen (Pro Hac Vice)
asimonsen@cov.com
COVINGTON & BURLING, LLP
1999 Avenue of the Stars

Los Angeles, California 90067
Telephone: (424) 332-4800
Facsimile: (424) 332-4749

 

Attorneys for Defendants MUFG Union Bank, N.A., and
MUFG Americas Holding Co.

 

 

/s/ Christopher J. Houpt
Christopher J. Houpt
choupt@mayerbrown.com
MAYER BROWN LLP

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2374

 

Lucia Nale (Pro Hac Vice)
Inale@mayerbrown.com

Thomas V. Panoff (Pro Hac Vice)
tpanoff@mayerbrown.com

Christopher S. Comstock (Pro Hac Vice)
ccomstock@mayerbrown.com

Andrew J. Spadafora (Pro Hac Vice)
aspadafora@mayerbrown.com

MAYER BROWN LLP

16

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 41 Filed 07/01/20 Page 17 of 17

SO ORDERED.

Dated: New York, New York
fj ,2020

71 South Wacker Drive
Chicago, IL 60606-7463
Telephone: (312) 782-0600

Attorneys for Defendants Citibank, N_A, and Citigroup Inc.

/s/ Elizabeth Sacksteder

Elizabeth Sacksteder

esacksteder@paulweiss.com

PAUL WEISS RIFKIND WHARTON & GARRISON,
LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Telephone: (212) 373-3505

Facsimile: (212) 492-0505

Attorneys for Defendant Signature Bank

Qed

JEp S. RAKOFF, &S.D.J.

17

 

 

 

 
